Appeal from decision and award of the Workmen’s Compensation Board. The question raised upon this appeal is the existence of a causal connection between the claimant’s present serious condition and an accident which occurred on January 31, 1945. On that date, while the claimant was engaged in work for his employer, the Genesee Brewing Company, he slipped and fell, and struck his chest against the edge of a barrel he suffered a fracture of three ribs and contusions and abrasions, which were treated for several weeks to the point of apparent recovery. The claimant went back to work, for another employer, in March, 1945. On August 22, 1945, he was hospitalized for a heart condition which was diagnosed as auricular fibrillation. Shortly thereafter, while in the hospital, he suffered a stroke, which resulted in a right hemiplegia and motor aphasia. This caused impairment of his speech and the claimant was able to testify upon the hearing only in monosyllables. Appellant contends that the heart condition was of long standing and that it was probably due to rheumatic fever. However, the evidence is to the effect that the claimant had never suffered rheumatic fever. While the claimant had suffered from asthma for many years prior to the accident and some pulmonary changes had occurred as a result thereof, there was medical testimony from which the board had the right to find that the heart condition and the stroke were not due to the pre-existing asthmatic condition but were the result of the accidental injury sustained on January 31, 1945. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.